ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77D The investment objectives of the following funds have been changed as noted below: Fund Name Prior Investment Objective New Investment Objective American Blue Chip Income and Growth Trust To seek to produce income exceeding the average yield on U.S. stocks generally as represented by the average yield on the Standard & Poor’s 500 Composite Index and to provide an opportunity for growth of principal consistent with sound common stock investing. To seek to produce income exceeding the average yield on U.S. stocks generally and to provide an opportunity for growth of principal consistent with sound common stock investing. American Global Growth Trust To seek to make the shareholders investment grow over time. To seek to provide long-term growth of capital. American Global Small Capitalization Trust To seek to make the shareholders’ investment grow over time. To seek to provide long-term growth of capital. American Growth Trust To seek to make the shareholders’ investment grow. To seek to provide growth of capital. American Growth-Income Trust To seek to make the shareholders’ investment grow and to provide the shareholders with income over time. To seek to provide growth of capital and income. American International Trust To seek to make the shareholders’ investment grow over time. To seek to provide long-term growth of capital. American New World Trust To seek to make the shareholders’ investment grow over time. To seek long-term capital appreciation The investment policies of the following portfolios were amended and restated as noted below: 1. Fundamental All Cap Core Trust (formerly known as Optimized All Cap Trust) 2. Fundamental Large Cap Value Trust (formerly known as Optimized Value Trust) 3. U.S.
